IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re:                                  :
                                        :
Petition of Burton R. Adams             : No. 863 C.D. 2016
and Joanne M. Adams, his wife           :
                                        :
Appeal of: William Dittmar and          :
James M. Corl                           :



PER CURIAM
                                     ORDER


             AND NOW, this 22nd day of September, 2017, the Court’s opinion in
the above-captioned matter, filed September 21, 2017, is amended as follows:
Page 1, line 1 of the Dissenting Opinion shall reflect the correct name of Petitioner
Joanne Adams.
             In all other respects, the opinion shall remain in effect.